[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Based upon defendant's admission under oath, he is found to be the father of MiSheri Amore Pettway. The defendant is ordered to pay plaintiff $70.00 per week as support for MiSheri Amore Pettway. In determining this amount to be fair and equitable, the court has considered that defendant helps support children i.e. Anneshia, Jovan and Michael. The court has also considered that defendant pays school tuition for Jovan and owes substantial debts. After defendant's work suspension ends, the support order should be reviewed.
THIM, JUDGE